
	
		I
		111th CONGRESS
		1st Session
		H. R. 2705
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2009
			Mr. McDermott
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  refundable credit for advance directives.
	
	
		1.Short titleThis Act may be cited as the
			 Advance Directive Incentive
			 Act.
		2.Refundable credit for
			 advance directives
			(a)In
			 generalSubpart C of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 refundable credits) is amended by inserting after section 36A the following new
			 section:
				
					36B.Advance
				directives
						(a)Allowance of
				creditIn the case of an
				individual, there shall be allowed to the taxpayer as a credit against the tax
				imposed by this subtitle for the taxable year an amount equal to 30 percent of
				qualified expenses of the taxpayer.
						(b)Limitation
							(1)In
				generalThe aggregate amount of expenses which may be taken into
				account under subsection (a) for the taxable year shall not exceed $500,
				reduced (but not below zero) by the amount of expenses taken into account under
				this section for all prior taxable years.
							(2)Special
				ruleFor purposes of paragraph (1), in the case of a joint return
				for any prior taxable year, amounts taken into account under this section shall
				be treated as expenses of both the husband and the wife.
							(c)Qualified
				expensesFor purposes of this
				section—
							(1)Qualified
				expensesThe term qualified expenses means legal
				fees incurred for the purpose of establishing an advance directive.
							(2)Advance
				directiveThe term
				advance directive means, with respect to an individual, a written
				instruction, such as a living will or durable power of attorney for health care
				or establishment of a health care proxy, recognized under State law (whether
				statutory or as recognized by the courts of the State) and relating to the
				provision of medical care in the case the individual is
				incapacitated.
							.
			(b)Conforming
			 amendments
				(1)Paragraph (2) of section 1324(b) of title
			 31, United States Code, is amended by inserting 36B, after
			 section 36A,.
				(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 36A the following new
			 item:
					
						
							Sec. 36B. Advance
				directives.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
